Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about June 24, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and attempted assault in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence warranted the inferences that appellant shared his companions’ intent in all respects (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]), including the intent to injure the victim and the intent to deprive him of property by “disposing] of the property in such manner or under such circumstances as to render it unlikely that [the] owner [would] recover such property” (Penal Law § 155.00 [3] [b]). The evidence does not support an inference that appellant merely intended to temporarily separate the victim from his property (compare Matter of Nehial W., 232 AD2d 152 [1996], with People v Parker, 96 AD2d 1063, 1065 [1983]). Concur—Saxe, J.P., Acosta, Freedman, Richter and Abdus-Salaam, JJ.